DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 02/07/2022. As directed by the amendment: claims 32 and 38 have been amended and claims 19-25 have been cancelled. Thus, claims 1-18 and 26-38 are presently pending in this application.
Drawings
The replacement drawings were received on 02/07/2022.  These drawings are acceptable.
Specification
The amendments to the specification were received on 02/07/2022.  These changes are acceptable.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 26-31 and 33-35 directed to inventions II and III non-elected without traverse.  Accordingly, claims 26-31 and 33-35 been cancelled.
Response to Arguments
Applicant’s arguments, see pg. 14-15, filed 02/07/2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see pg. 14-16, filed 02/07/2022, with respect to the rejection of claims 32, 37, and 38 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 32, 37, and 38 under 35 U.S.C. 112 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS: the claims filed 02/07/2022 have been amended as follows:
Cancelled claims 26-31 and 33-35.
Allowable Subject Matter
Claims 1-18, 32, and 36-38 are allowed. See reasons for allowance in final rejection mailed 12/06/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771